PER CURIAM.
We reverse and remand the order denying the appellant Martinez’s motion to vacate the default judgment entered against him as the guarantor of corporate debts. The issue of the corporations’ defaults and other issues of the corporations’ liability have not yet been decided. It appears from the record that another, related action involving the corporate debtors was proceeding in the bankruptcy court and led Martinez into the false belief that his interests were being protected in the unstayed state proceedings. See North Shore Hosp., Inc., v. Barber, 143 So.2d 849 (Fla.1962); B.C. Builders Supply Co. v. Maldonado, 405 So.2d 1345 (Fla. 3d DCA 1981).
On remand, we direct the court to reconsider its order compelling post-judgment discovery and denying Martinez’s motion for a protective order.